Citation Nr: 1031558	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  07-37 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 10 percent for 
residuals of right ankle sprain.

3.  Entitlement to an initial evaluation in excess of 0 percent 
for residuals of right knee strain with infrapatellar tendonitis.


ATTORNEY FOR THE BOARD

Sarah B. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from September 2003 to 
February 2005.

This matter comes to the Board of Veterans' Appeals (Board) from 
a January 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California, which 
granted service connection for right ankle sprain with 
ligamentous laxity assigning a 10 percent evaluation and right 
knee strain with infrapatellar tendonitis assigning a 0 percent 
evaluation; both evaluations are effective on March 1, 2005.  The 
RO also denied service connection for bilateral hearing loss.  
The Veteran was scheduled for a July 2010 Travel Board hearing, 
but failed to report or indicate any desire to reschedule.


FINDINGS OF FACT

1.  The probative medical evidence of record shows that the 
Veteran does not have a hearing loss disability for VA purposes.

2.  The right ankle disability is manifested by motion most 
severely limited to 25 degrees of plantar flexion and 40 degrees 
of dorsiflexion, moderate laxity of the ankle laterally, mildly 
positive anterior drawer of the ankle, and functional impairment 
due to pain from prolonged standing or walking.  

3.  The right knee disability is manifested by pain in the 
infrapatellar tendon of the knee from wearing high heels, doing 
heavy housework, or prolonged standing or walking.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.307, 
3.309, 3.385 (2009).

2.  The criteria for an initial evaluation in excess of 10 
percent for residuals of right ankle strain with ligamentous 
laxity are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5271-5284 (2009).

3.  The criteria for an initial evaluation in excess of 0 percent 
for residuals of right knee strain with infrapatellar tendonitis 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5299-
5260 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).   

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letter 
dated in March 2005, regarding the initial service connection 
claims for bilateral hearing loss, right ankle disability, and 
right knee disability.  After the RO granted service connection 
for the right ankle and right knee disabilities in a January 2006 
rating decision, the Veteran filed a notice of disagreement with 
the assigned ratings in January 2007.  The RO continued the 
ratings assigned in a September 2007 statement of the case.  In 
September 2007, the RO also provided the Veteran with the 
criteria for assigning disability ratings and effective dates, 
pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
claim was subsequently readjudicated in a March 2010 supplemental 
statement of the case.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; and 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence.  Moreover, the 
statutory scheme contemplates that once a decision awarding 
service connection, a disability rating, and an effective date 
has been made, section 5103(a) notice has served its purpose.  
Dingess v. Nicholson, 19 Vet. App. at 490 (2006); see also 
Goodwin v. Peake, 22 Vet. App. 128 (holding that "where a claim 
has been substantiated after the enactment of the VCAA, [the 
veteran] bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.").  As the Veteran was granted service connection for 
the right ankle and right knee disabilities, and assigned 
evaluations and effective dates, the Secretary had no obligation 
to provide further notice under the statute with respect to those 
claims.  Dingess v. Nicholson, 19 Vet. App. at 490 (2006).  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of her 
claims, and is not prejudiced by any technical notice deficiency 
along the way. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006).  

Furthermore, there has been substantial compliance with the 
assistance provisions set forth in the law and regulations.  The 
record in this case includes service treatment records and VA 
examination reports.  There is no indication in the record of any 
outstanding evidence.  

The Veteran was afforded VA examinations in August 2005 and 
November 2005.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
Although there is a period of approximately five years since the 
last examination, there is no objective evidence indicating that 
there has been a material change in the service-connected right 
ankle and right knee disabilities since the claimant was last 
examined. 38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was conducted.  
See VAOPGCPREC 11-95.  The examination reports obtained contain 
sufficient information to decide the issues on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  A further examination 
is not necessary.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

II.  Service connection

The Veteran seeks service connection for bilateral hearing loss.

In seeking VA disability compensation, a veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service. 38 U.S.C.A § 1110.  
"Service connection" basically means that the facts, shown by 
the evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service in 
the Armed Forces, or if preexisting such service, was aggravated 
therein.  This may be accomplished by affirmatively showing 
inception or aggravation during service or through the 
application of statutory presumptions.  Where chronicity of a 
disease is not shown in service, service connection may yet be 
established by showing continuity of symptomatology between the 
currently claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in service. 38 
C.F.R. § 3.303.

Certain chronic diseases, including organic diseases of the 
nervous system (which includes hearing loss), shall be granted 
service connection although not otherwise established as incurred 
in or aggravated by service if manifested to a compensable degree 
within one year after service in a period of war or following 
peacetime service on or after January 1, 1947, provided the 
rebuttable presumption provisions of § 3.307 are also satisfied.  
See 38 C.F.R. §§ 3.307, 3.309(a).

For VA purposes, impaired hearing will not be considered to be a 
disability unless the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 
40 decibels or greater; or when the auditory thresholds for at 
least three of the frequencies of 500, 1,000, 2,000, 3,000, or 
4,000 Hz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent. 38 
C.F.R. § 3.385.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Personnel records show that the Veteran was a Financial 
Management Technician in service.  She has not related any 
significant noise exposure during her service and her military 
occupational specialty does not, in and of itself, indicate any 
significant acoustic trauma.






A March 2003 enlistment examination report shows normal clinical 
evaluation of the ears.  Pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
0
LEFT
30
30
10
5
10

An audiogram was performed in March 2004.  The reason for 
conducting the audiogram was to establish a reference following 
exposure in noise duties.

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
-5
-5
-10
LEFT
35
25
10
10
5

Another undated audiogram shows that pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
0
LEFT
30
30
10
5
10

After service, an August 2005 VA examination report shows that 
the Veteran underwent another audiometric examination.  The chief 
complaint was left ear hearing loss and occasional left ear pain.  
The situation of greatest difficulty was hearing when the right 
ear was down and left ear was up.  Noise exposure during service 
included basic training qualifying on the range and weapons 
discharge.  There was no significant occupational or recreational 
noise exposure reported.

On the authorized VA audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
35
30
15
15
5

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 96 percent in the left ear.  The 
examiner found that tympanometry showed normal compliance at 
normal pressures, but the left ear results showed significant 
less mobility.  Otoscopy showed tympanosclerosis of the left ear.  
On diagnosis, the examiner determined that the Veteran 
demonstrated hearing within normal limits for the right ear.  The 
left ear showed a mild low frequency conductive hearing loss.  
The hearing loss for the left ear was not consistent with 
excessive noise exposure due to low frequency involvement and 
conductive component.

The medical evidence in this case is unfavorable to the Veteran's 
claim.  First, the record shows that the Veteran had some degree 
of hearing loss at 500 and 1,000 Hz in the left ear at entry into 
service and that there was no significant change in hearing 
acuity during the Veteran's service.  

Second, while the Veteran reported exposure to noise from basic 
training, there is no other indication of any significant 
exposure to acoustic trauma during the Veteran's duties as a 
Financial Management Technician.  Moreover, the VA examiner in 
August 2005 determined that the hearing loss in the left ear was 
not consistent with excessive noise exposure due to the low 
frequency involvement and conductive component.  

Third, and most importantly, the record shows that the Veteran 
does not have a present hearing loss disability for VA purposes.  
Specifically, none of the auditory thresholds in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz is 40 
decibels or greater; and auditory thresholds for at least three 
of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 
not 26 decibels or greater; nor are the speech recognition scores 
less than 94 percent.  See 38 C.F.R. § 3.385.

Service connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  That a condition or injury occurred in service alone is 
not enough; there must be a current disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  
In the absence of proof of a present disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

While the Veteran has asserted that she has a hearing loss 
disability related to her service and she is competent to state 
that she was exposed to excessive noise during service, the 
record does not support any finding of exposure to acoustic 
trauma during service.  She only indicated exposure to noise from 
basic training and her hearing acuity did not decrease during 
service as indicated by her audiograms.  Moreover, as a 
layperson, lacking in medical training and expertise, the Veteran 
cannot provide a competent opinion on a matter as complex as the 
etiology of any hearing loss disability or determine whether she 
meets the criteria for a hearing loss disability under VA 
standards.  Thus, her opinion is far outweighed by the opinion 
provided by the medical professional who found that the left ear 
hearing loss was not consistent with excessive noise exposure and 
conducted an audiogram showing that the Veteran did not meet the 
criteria for a hearing loss disability, regardless.  See Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The preponderance of the evidence is against the service 
connection claim for bilateral hearing loss; there is no doubt to 
be resolved; and service connection is not warranted.   Gilbert 
v. Derwinski, 1 Vet. App. at 57-58.





III.  Increased rating

The RO granted service connection for a right ankle and right 
knee disability in January 2006.  The Veteran has expressed 
dissatisfaction with the ratings assigned for these disabilities.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  Where there 
is a reasonable doubt as to the degree of disability, such doubt 
shall be resolved in favor of the claimant, and where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 38 
C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider 
the potential application of the various other provisions of 38 
C.F.R., Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's disorder 
in reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial award 
of service connection, all of the evidence submitted in support 
of the veteran's claim is to be considered.  See Fenderson v. 
West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  Separate ratings 
can be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Once the evidence is 
assembled, the Secretary is responsible for determining whether 
the preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the 
claim is denied; if the evidence is in support of the claim or is 
in equal balance, the claim is allowed.  Id. 







Right ankle

The Veteran's right ankle disability has been rated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5271-5284.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires the use of an additional diagnostic code 
to identify the basis for the rating assigned; the additional 
code is shown after the hyphen. 38 C.F.R. § 4.27.  Diagnostic 
Code 5271 pertains to limitation of motion of the ankle.  
Diagnostic Code 5284 pertains to other foot injuries.  Under 
Diagnostic Code 5271 (for limited motion in the ankle), a 10 
percent rating is assigned for moderate limited motion in the 
ankle.  A 20 percent rating is assigned for marked limited motion 
in the ankle.  Under Diagnostic Code 5284, moderate residuals of 
other foot injuries warrant a 10 percent rating.  A 20 percent 
rating requires moderately severe residuals.  A 30 percent rating 
requires severe residuals. 

Full range of motion is from 0 to 20 degrees of ankle 
dorsiflexion and 0 to 45 degrees of ankle plantar flexion.  
38 C.F.R. § 4.71a, Plate II.

A November 2003 service treatment record shows complaints of 
right ankle pain with no trauma.  The right ankle was tender to 
the medial distal tibia with no edema.  There was full range of 
motion without pain.  The assessment was stress reaction in the 
right ankle.  A November 2004 treatment record shows complaints 
of right ankle pain for seven days after twisting it three times 
in the past week.  She denied other injuries or parethesias.  On 
objective evaluation, the ankle was mildly swollen and tender to 
palpation.  She was given a short leg splint and crutches.  The 
assessment was right ankle sprain.

After service, an August 2005 VA examination report shows the 
Veteran stated that her ankle was injured twice this year and 
once last year.  She sprained the ankle and had pain in the 
lateral malleolus.  The ankle felt unstable and she could not 
wear heels.  She used tennis shoes most of the time.  She could 
not stand or walk more than 15 minutes at a time and did not run 
because of the ankle.  Lately, she had been on bedrest recovering 
from delivering a newborn and did not know how much limitation 
she had regarding the ankle.

On physical examination, the Veteran walked with a normal gait 
with no assistive devices.  She had an antalgic toe and heel 
walk.  The right ankle revealed that there was full range of 
motion.  The ankle plantar flexed to 35 degrees, dorsiflexed to 
50 degrees, inverted to 45 degrees, and everted to 25 degrees.  
There was moderate laxity of the ankle laterally and mildly 
positive anterior drawer of the ankle.  The assessment was right 
ankle sprain with ligamentous laxity of the right ankle.  During 
periods of exacerbation and with repetitive use, the examiner 
estimated a loss of 10 degrees in the right ankle.  No x-rays 
were performed, as she had this workup in service recently.

The medical evidence shows that motion in the right ankle is most 
severely limited to 25 degrees of plantar flexion and 40 degrees 
of dorsiflexion.  Twenty-five degrees is a little more than 
halfway between what is considered normal plantar flexion.  Forty 
degrees is twice as much as what is considered normal 
dorsiflexion.  See 38 C.F.R. § 4.71a, Plate II.  The limitation 
of motion is shown to be no more than moderate.  The impairment 
in the foot also is shown to be no more than what would be 
considered a moderate foot injury.  Although she stated that she 
could not stand or walk more than 15 minutes at a time and did 
not run because of the ankle, she had a normal gait and did not 
use any assistive devices.  

In considering the applicability of other diagnostic codes, the 
Board finds that Diagnostic Codes 5270 (ankylosis of the ankle), 
5272 (ankylosis of the subastralgar or tarsal joint), 5273 
(malunion of the os calcis or astralgus), and 5274 
(astralgalectomy), are not applicable as there was no evidence of 
ankylosis, malunion, or astralgalectomy on VA examination in 
August 2005.  While there was moderate laxity of the ankle 
laterally and mildly positive anterior drawer of the ankle, there 
was no evidence of any malunion in the ankle joint.  Moreover, 
there were no findings of ankylosis.  Accordingly, those 
diagnostic codes may not serve as the basis for an increased 
rating in this case.

Thus, the medical evidence shows that a rating higher than 10 
percent is not warranted for the service-connected right ankle 
disability.

Right knee

The Veteran's right knee disability is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 for limitation of flexion of the 
leg and 5299, which reflects that the condition rated does not 
have a specific diagnostic code.  Under Diagnostic Code 5260, 
flexion limited to 60 degrees warrants a noncompensable (0 
percent) rating.  Flexion limited to 45 degrees warrants a 10 
percent rating.  Flexion limited to 30 degrees warrants a 20 
percent rating.  Flexion limited to 15 degrees warrants a 30 
percent rating.

The average normal range of motion of the knee is from 0 to 140 
degrees. 38 C.F.R. § 4.71a, Plate II.    

Diagnostic Code 5261 addresses limitation of extension of the 
leg.  Extension limited to 5 degrees warrants a noncompensable 
rating.  Extension limited to 10 degrees warrants a 10 percent 
rating.  Extension limited to 15 degrees warrants a 20 percent 
rating.  Extension limited to 20 degrees warrants a 30 percent 
rating.  Extension limited to 30 degrees warrants a 40 percent 
rating.  Extension limited to 45 degrees warrants a 50 percent 
rating.  

Separate ratings may be assigned under Diagnostic Code 5260 
(limitation of flexion of the leg) and Diagnostic Code 5261 
(limitation of extension of the leg). VAOPGCPREC 9-2004 (2004).

The service treatment records show the Veteran complained of 
right knee pain on an emergency room visit in October 2004.  The 
pain had persisted for three weeks and had started after a four 
mile run.  On objective evaluation, pain was elicited by pressure 
to the muscle above the knee.  There was no redness, swelling, or 
deformity of the knee or thigh.  The assessment was muscle 
strain.  The knee also had pain to the anterior right side with 
give away.

After service, a November 2005 VA examination report shows the 
Veteran reported that she had knee pain periodically.  She had no 
knee pain when she sat or was not doing heavy housework.  When 
she walked in high heels she would get pain in the infrapatellar 
tendon of the knee.  She was able to squat but would have 
discomfort at times when she squatted for a prolonged period of 
time.  She used to wear three to four-inch heels but could not 
wear them now.  Even when she wore two-inch heels, she would have 
some discomfort.  She was currently wearing a two-inch heel.  Her 
right knee did not lock or give way, and the knee pain had gotten 
much better since she left the service.  She did not have pain on 
most days but she did not do a lot of standing or walking on most 
days.  If she was out in the cold standing or walking for longer 
periods of time, she would have some discomfort and an aching 
sensation in the infrapatellar region of her knee.  She had 
difficulty differentiating between the right knee discomfort and 
her ankle pain when she stood and walked for a long period of 
time.  

On physical examination, she was wearing two-inch high heel 
shoes.  When the shoes were removed she was able to squat fully 
although she had some ankle pain with a full squat.  She shifted 
weight slightly to her left when she arose from a squat.  She was 
able to walk on her toes and heels and this did not give her knee 
pain.  The right knee had full range of motion.  The knee 
extended to 0 degrees and flexed to 140 degrees.  There was no 
pain on manipulation of the knee.  There also was no laxity of 
the knee.  Lachman's sign was negative.  The diagnosis was right 
knee strain with infrapatellar tendonitis.  During periods of 
exacerbation and with repetitive use, the examiner estimated that 
she would not lose any additional range of motion of her knee.  
Clinically, there was no knee instability at that time.  X-rays 
were not performed.

As the right knee has full range of motion with no motion 
estimated as lost on exacerbation or with repetitive use, a 
disability rating based on limitation of flexion or extension is 
not warranted under Diagnostic Codes 5260 or 5261.

Diagnostic Code 5257 addresses other impairment of the knee 
including recurrent subluxation or lateral instability.  A 10 
percent evaluation is assigned for slight recurrent subluxation 
or lateral instability.  A 20 percent rating is assigned for 
moderate recurrent subluxation or lateral instability.  A 30 
percent disability rating is assigned under for severe recurrent 
subluxation or lateral instability.

The service treatment records mentioned that there was some give 
way in the right knee but objective evaluation in November 2005 
shows that there was no laxity and the Lachman's sign was 
negative.  There also was no instability on clinical examination.  
Thus, a rating under Diagnostic Code 5257 is not warranted.

The remaining knee diagnostic codes are inapplicable.  Diagnostic 
Code 5256 does not apply, as the medical records do not show any 
findings of ankylosis in the knees.  Diagnostic Code 5262 for 
nonunion of the tibia and fibula is not relevant, as this kind of 
impairment is not shown.  Diagnostic Code 5263 for genu 
recurvatum is inapplicable, as there is no finding reflective of 
this.  Diagnostic Code 5258 also does not apply, as the evidence 
does not show dislocated semilunar cartilage.  

Thus, a rating higher than 0 percent is not warranted for the 
right knee disability.

Summary

In evaluating the Veteran's claims, the application of a higher 
disability evaluation based on functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been considered. See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran has 
complaints of pain in the ankle and knee, limitation of motion of 
the right ankle after repetitive use or during flare-ups, and 
functional impairment in the right ankle limiting her ability to 
walk or run for prolonged distances.  This functional impairment, 
however, is considered by the 10 percent rating assigned under 
Diagnostic Codes 5271-5284 (for the ankle) and the 0 percent 
rating under Diagnostic Codes 5299-5260 (for the knee).  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability. 38 C.F.R. § 4.1.

The level of impairment in the ankle and knee has been relatively 
stable throughout the appeals period, or at least has never been 
worse than what is warranted for the ratings assigned.  
Therefore, the application of staged ratings (i.e., different 
percentage ratings for different periods of time) is 
inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, requiring that the RO refer a claim to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service, for consideration of an extra-schedular 
evaluation where a service-connected disability presents an 
exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of the 
regular schedular standards. 38 C.F.R. § 3.321(b)(1).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of a veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If 
there is an exceptional or unusual disability picture, then the 
Board must consider whether the disability picture exhibits other 
factors such as marked interference with employment or frequent 
periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  If 
so, the appeal must be referred for consideration of the 
assignment of an extraschedular rating, otherwise, the schedular 
evaluation is adequate, and referral is not required. Thun, 22 
Vet. App. at 116.

The impairment associated with the right ankle and right knee 
disabilities is adequately considered by the diagnostic codes 
applied.  The medical evidence generally shows functional 
impairment due to pain with some limitation of motion.  
Diagnostic Codes 5271-5284 and 5260 specifically address this 
type of impairment.  A rating in excess of that assigned is 
provided for certain manifestations of the service-connected 
disabilities but the medical evidence reflects that those 
manifestations are not present in this case.  Additionally, the 
diagnostic criteria adequately describe the severity and 
symptomatology of the Veteran's disability.  The Veteran has not 
required frequent periods of hospitalization due to the 
disability, and marked interference with employment has not been 
shown.  The Veteran's disability picture is contemplated by the 
rating schedule and no extraschedular referral is required.

An inferred claim for a total disability rating based on 
individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. 
App. 447 (2009) also has been considered.  The November 2005 VA 
examination report shows that the Veteran worked as a staff 
specialist at a community college and sat most of the time.  She 
had a foot stool that she kept her leg up on when sitting down at 
work.  The issue of unemployability due to the service-connected 
right ankle and right knee disability has not been raised by the 
record.  Therefore, any inferred TDIU claim is inapplicable in 
this case.

The Veteran has argued that she is entitled to increased ratings 
for her service-connected right ankle and right knee 
disabilities.  She is competent to report that which she can 
experience or observe and is deemed credible, in this regard.  
While she is competent to relate her symptoms associated with the 
right ankle and right knee disabilities, as a layperson lacking 
in medical training and expertise, she cannot provide a competent 
medical opinion regarding the severity of her disabilities 
including clinical evaluation of functional impairment, and to 
that extent, her views are outweighed by the detailed opinions 
provided by the medical professionals who discussed the Veteran's 
right ankle and right knee disabilities and provided the relevant 
clinical testing to rate the claims.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006).

The evidence more closely approximates the criteria for a 10 
percent rating for the right ankle disability and a 0 percent 
rating for the right knee disability.  38 C.F.R. § 4.7.  The 
preponderance of the evidence is against the claims for increase 
and there is no doubt to be resolved. Gilbert v. Derwinski, 1 
Vet. App. at 57-58.











ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.

Entitlement to an initial rating in excess of 10 percent for 
residuals of right ankle sprain is denied.

Entitlement to an initial evaluation in excess of 0 percent for 
residuals of right knee strain with infrapatellar tendonitis is 
denied.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


